

 
 
STOCK FOR STOCK EXCHANGE AGREEMENT
 
THIS SHARE EXCHANGE AGREEMENT, dated as of the 6th day of June, 2008 (the
“Agreement”), by and among Red Rock Pictures Holdings, Inc., a
Nevada corporation (the “Company” or “RRPH”); and Studio Store Direct, Inc., a
California corporation (“SSD”) and all of the current SSD shareholders, each of
whom has executed a counterpart signature page to this Agreement (each, a
“Shareholder” and collectively, the “Shareholders”).  RRPH, SSD and the
Shareholders are collectively referred to herein as the “Parties.”
 
W I T N E S S E T H:
 
WHEREAS, the Shareholders own all of the issued and outstanding capital of SSD
(the “SSD Shares”).
 
WHEREAS, the parties to this Agreement intend to enter into share exchange
whereby the SSD Shareholders will exchange 100% of the SSD Shares for designated
restricted common shares of the Company to be issued in accordance with this
Agreement;
 
WHEREAS, the Company desires to transfer to the Shareholders, and the
Shareholders desire to acquire from the Company, 11,000,000 (million) restricted
common shares of the Company as listed on Schedule A attached hereto;
 
WHEREAS, it is intended that upon the closing of this Stock for Stock Share
Exchange Agreement, the SSD will become a wholly owned subsidiary of the
Company, and will have its own board of directors.
 
WHEREAS, it is intended that simultaneously with the closing of this Agreement
the key SSD employees including the Chief Executive Officer shall enter into
employment agreements with the Company on such terms and conditions as will be
negotiated.  The execution of this Agreement shall be contingent on the Company
and the SSD employees entering into employment agreements.
 
NOW, THEREFORE, in consideration, of the promises and of the mutual
representations, warranties and agreements set forth herein, the parties hereto
agree as follows:
 
ARTICLE I
 
THE EXCHANGE
 
1.1 The Exchange
 
 
(a) Upon the terms and subject to the conditions of the Agreement, and in
accordance with the Corporation Laws of the State of Nevada as to the Company
and the Corporation Laws of the State of California as to SSD, the parties
hereto shall effect the following stock for stock exchange as provided herein at
Closing effective upon the Effective Time.  SSD represents it can affirm and
approve this Agreement by consent of its Authorized Representative.
 
 
1

--------------------------------------------------------------------------------


 
 
(b) In consideration of the mutual terms, covenants and conditions contained
herein, the Company shall issue and deliver to the Shareholders and/or their
designees 11,000,000 shares of Restricted Company Common Stock as set forth
opposite their and/or their designee’s names on Schedule A hereto or pursuant to
separate instructions to be delivered prior to Closing.  Promptly after Closing,
the Company Common Stock will be delivered by the Company Transfer Agent to the
designated owners for the benefit of each SSD Shareholder or designated assign,
or to a shareholder representative identified in writing who shall be the
Authorized Representative of SSD.  The shares will be legally issued and fully
negotiable, except as to customary restrictions on transferability of
unregistered stock.
 
(c) In consideration of the mutual terms, covenants and conditions contained
herein, the SSD Shareholders agree, at closing, to con­tribute, trans­fer,
assign and convey 100% of the outstanding stock equivalent of SSD.  The SSD
Shareholders further covenant and warrant that they will provide the Company at
closing with SSD’s adopted Board of Directors Resolutions showing that 100% of
the SSD Shares are deemed transferred to the Company as set-out in Schedule A in
exchange for the designated shares of the Company Common Stock.
 
(d) The recitals in this Agreement shall be incorporated as binding facts,
conditions, obligations and undertakings on the parties.
 
1.2    Prior to the Closing.Prior to the Effective Time and as a condition to
Closing, SSD shall conduct its business in ordinary course and there shall be no
material adverse change in its business, financial condition or prospects, and
the Company shall have received final board of directors approval to enter the
Share Exchange Agreement before any Company Common Stock is issued pursuant to
this Agreement.
 
1.3    Time and Place of Closing. Subject to the conditions set forth in Article
VII being completed and the delivery of all documents set forth in Article VI,
the closing of the transactions contemplated hereby (the “Closing”) shall take
place upon satisfaction or waiver by the appropriate parties of all conditions
precedent, at the offices of Red Rock Pictures Holdings, Inc on or before June
15, 2008 (the “Closing Date”) at 5:00 p.m. Pacific Time, or at such place and
time as mutually agreed upon by the parties hereto.
 
1.4    Effective Time . The Exchange shall become effective (the “Effective
Time”) at such time as all of the conditions set forth in Article VII hereof
have been satisfied or waived by the Parties hereto.
 
1.5    Result of Stock for Stock Equivalent Exchange.  When the stock for stock
share exchange has been fully consummated and implemented, the following results
or status to the parties shall be extant:
 
(a)      The Company will continue as a reporting company under SEC regulations
with ownership of and entitlement to 100% of shares of SSD.
 
(b)      SSD will be a wholly owned subsidiary of the Company.
 
 
2

--------------------------------------------------------------------------------


 
(c)      The persons nominated below shall be appointed at closing as directors
of RRPH pursuant to this Agreement:
 
 
DIRECTORS:

 
1.  Reno R. Rolle
 
2.  Robert Levy
 
3. John Whitesell
 
 
OFFICERS:

 
1.   Chairman:  Robert Levy
 
2.   CEO/ President:  Reno R. Rolle
 
3.   CFO:  Lorraine Evanoff
 
(d)           The current officers of SSD shall simultaneously with the
execution of this Agreement enter into an employment agreement with the Company
at closing.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
As an inducement to, and to obtain the reliance of SSD, the Company represents
and warrants as follows:
 
2.1    Due Organization and Qualification; Due Authorization.
 
(a) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Nevada, with full corporate power and
authority to own, lease and operate its respective business and properties and
to carry on its business in the places and in the manner as presently conducted
or proposed to be conducted.
 
(b) The Company has all requisite corporate power and authority to execute and
deliver this Agreement, and to consummate the transactions contemplated hereby
and thereby. The Company has taken all corporate action necessary for the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, and this Agreement constitutes the valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms.
 
2.2    No Conflicts or Defaults.  The execution and delivery of this Agreement
by the Company and the consummation of the transactions contemplated hereby do
not and shall not (a) contravene the Articles of Incorporation, as amended, or
By-laws of the Company.
 
 
3

--------------------------------------------------------------------------------


 
2.3           Authorization; Enforcement.  The person or entity executing these
documents on behalf of the Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated in this
Agreement and otherwise to carry out its obligations hereunder and
thereunder.  The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby thereby have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, its board of directors or its
stockholders in connection therewith other than as set forth in this
Agreement.  This Agreement has been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof
and thereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
2.4           Capitalization. The authorized capital stock of the Company
immediately prior to giving effect to the transactions contemplated hereby
consists of 120,000,000 shares of Company Common Stock at $0.001 par value and
5,000,000 shares preferred stock at $0.001.  All of the outstanding shares of
Company Common Stock are, and the Company Shares when issued in accordance with
the terms hereof, will be, duly authorized, validly issued, fully paid and
nonassessable, and have not been or, with respect to the Company Shares will not
be issued in violation of any preemptive right of stockholders.
 
2.5           No Assets or Liabilities .  Except as set forth on the Financial
Statements and as incurred in the ordinary course of business, or for those not
incurred in the ordinary course of business, the Company does not have any (a)
assets of any kind or (b) liabilities or obligations, whether secured or
unsecured, accrued, determined, absolute or contingent, asserted or unasserted
or otherwise.
 
2.6           Taxes.  The Company has filed all United States federal, state,
county and local returns and reports which were required to be filed on or prior
to the date hereof in respect of all income, withholding, franchise, payroll,
excise, property, sales, use, value-added or other taxes or levies, imposts,
duties, license and registration fees, charges, assessments or withholdings of
any nature whatsoever (together, “Taxes”), and has paid all Taxes (and any
related penalties, fines and interest) which have become due pursuant to such
returns or reports or pursuant to any assessment which has become payable, or,
to the extent its liability for any Taxes (and any related penalties, fines and
interest) has not been fully discharged, the same have been properly reflected
as a liability on the books and records of the Company and adequate reserves
therefore have been established.
 
2.7           Indebtedness; Contracts; No Defaults. Except as otherwise
disclosed, the Company’s periodic reports available on the EDGAR filing system
contain an accurate, cur­rent and complete list and description of each contract
and agreement required to be disclosed, whether written or oral, other than this
Agree­ment, (the "Contracts") to which the Company is a party to or by which the
Company or any of its assets are bound.    No claim of breach of contract, tort,
product liability or other claim, con­tingent or otherwise, has been asserted or
threatened against the Company nor, to the best of the Company's knowledge, is
capable of being asserted by any employee, creditor, claimant or other person
against the Company.  No state of facts exists or has ex­isted, nor has any
event occurred, which could give rise to the asser­tion of any such claim by any
person.
 
 
4

--------------------------------------------------------------------------------


 
2.8           Offers.  There are no outstanding offers, bids, proposals or
quotations made by the Company, which, if ac­cepted, would create a Contract
with the Company.
 
2.9           Contracts. On the Closing Date:
 
(a) The Company is not a party to any contract, agreement, commitment or
instrument or subject to any charter or other corporate restriction or any
judgment, order, writ, injunction, decree or award materially and adversely
affects, or in the future may (as far as the Company can now foresee) materially
and adversely affect, the business, operations, properties, assets or conditions
of prevention.
 
2.10           Permits and Licenses. The Company has all certificates of
occupancy, rights, permits, certificates, licenses, franchises, approvals and
other authorizations as are reasonably necessary to conduct its respective
business and to own, lease, use, operate and occupy its assets, at the places
and in the manner now conducted and operated, except those the absence of which
would not materially adversely affect its respective business.
 
2.11           Litigation. There is no claim, dispute, action, suit, proceeding
or investigation pending or, to the knowledge of the Company, threatened,
against or affecting the business of the Company, or challenging the validity or
propriety of the transactions contemplated by this Agreement, at law or in
equity or admiralty or before any federal, state, local, foreign or other
governmental authority, board, agency, commission or instrumentality, nor to the
knowledge of the Company, has any such claim, dispute, action, suit, proceeding
or investigation been pending or threatened, during the twelve month period
preceding the date hereof. .
 
2.12           Securities Law Compliance. The Company has complied with all of
the applicable requirements of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) and the Securities Act of 1933, as amended (the “Securities
Act”), except as otherwise disclosed in the SEC Reports, and has complied in all
material respects with all applicable blue sky laws in all material respects,
except as otherwise disclosed in the SEC Reports.
 
2.13           Books and Records.  The Company’s books and records, financials
and others, are and have been properly prepared and maintained in form and
substance adequate for preparing audited financial statements in accordance with
generally accepted accounting prin­ciples, and fairly and accurately reflect all
of the Company’s assets, obligations and accruals, and all transactions
(normally reflected in books and records in accordance with generally ac­cepted
ac­counting principles) to which the Company is or was a party or by which the
Company or any of its assets are or were affected.
 
2.14           Consents.  The execution, delivery and performance by the Company
of this Agreement and the consummation by the Company of the transactions
contemplated hereby do not require any consent that has not been received prior
to the date hereof.
 
5

--------------------------------------------------------------------------------


 
2.15           Full Disclosure.  All the representations and warran­ties made by
the Company herein or in any Schedule, and all of the statements, documents or
other information pertaining to the transaction contemplated herein made or
given by the Company, its agents or representatives, are complete and accurate
and does not contain any untrue statement of material fact or omit any
information required to make the statements and information provided, in light
of the transaction con­templated herein, non-misleading, accurate and
meaningful.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF SSD
 
As an inducement to, and to obtain the reliance of the Company, SSD represents
and warrants as follows:
 
3.1    Due Organization and Qualification; Subsidiaries, Due Authorization.  SSD
is a corporation validly existing and in good standing under the laws of the
State of California has its current principal business address at 374 Poli
Street, Suite 205 Ventura, CA 93001.  SSD and its Authorized Representative has
the power and authority and all material governmental licenses, authorizations,
permits, consents and approvals required to use the land and own, license or
lease and operate its properties and to conduct its business as presently
conducted by it in the manner and location where conducted.
 
3.2    Authorization; Enforcement.  The person or entity executing these
documents on behalf of SSD has the requisite corporate power and authority to
enter into and to consummate the transactions contemplated in this Agreement and
otherwise to carry out its obligations hereunder and thereunder.  The execution
and delivery of this Agreement by SSD and the consummation by it of the
transactions contemplated hereby thereby have been duly authorized by all
necessary action on the part of SSD and no further action is required by SSD,
its board of directors or its stockholders in connection therewith other than as
set forth in this Agreement.  This Agreement has been (or upon delivery will
have been) duly executed by SSD and, when delivered in accordance with the terms
hereof and thereof, will constitute the valid and binding obligation of SSD
enforceable against SSD in accordance with its terms except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
3.3    No Conflicts or Defaults . The execution and delivery of this Agreement
by SSD and the consummation of the transactions contemplated hereby do not and
shall not (a) contravene the governing documents of SSD, or (b) with or without
the giving of notice or the passage of time, (i) violate, conflict with, or
result in a breach of, or a default or loss of rights under, any material
covenant, agreement, mortgage, indenture, lease, instrument, permit or license
to which SSD or any of their respective assets are bound, or any judgment, order
or decree, or any law, rule or regulation to which their assets are subject,
(ii) result in the creation of, or give any party the right to create, any lien
upon any of the assets of SSD, (iii) terminate or give any party the right to
terminate, amend, abandon or refuse to perform any material agreement,
arrangement or commitment to which SSD is a party or by which SSD or any of its
assets are bound, or (iv) accelerate or modify, or give any party the right to
accelerate or modify, the time within which, or the terms under which SSD is to
perform any duties or obligations or receive any rights or benefits under any
material agreement, arrangement or commitment to which it is a party.
 
 
6

--------------------------------------------------------------------------------


 
3.4 Capitalization.
 
(a)           The entire issued and registered capital of SSD consists of
3,320,250 shares.  In addition:
 
(i)  
there are no warrants, options or other stock rights,  conversion privileges,
stock purchase plans or other agreements or undertakings which obligate SSD now
or upon the occurrence of some future event to issue shares of capital stock, or
to transfer or assign its registered capital.

 
(ii)  
there are no restrictions on the transfer or assignment of proof of payment of
capital of SSD other than those imposed by relevant U.S. state and federal
securities laws, and

 
(iii)  
no capital contributor of SSD is entitled to any preemptive or similar statutory
or contractual rights, either arising pursuant to an agreement or instrument to
which SSD is a party or which are otherwise binding on SSD.

 
(b)       The capital contributions of the shareholders have been duly made to
the company.
 
(c)        The persons named herein as the SSD Shareholders hold all the equity
interest of SSD and such equity interest is transferable pursuant to this
Agreement, and title is fully and exclusively vested in the SSD Shareholders as
such capital contributors’ interest is identified in Schedule A as attached and
incorporated.
 
3.5           Taxes.  SSD has filed all returns and reports which were required
to be filed on or prior to the date hereof, and has paid all Taxes (and any
related penalties, fines and interest) which have become due pursuant to such
returns or reports or pursuant to any assessment which has become payable, or,
to the extent its liability for any Taxes (and any related penalties, fines and
interest) has not been fully discharged, the same have been properly reflected
as a liability on the books and records of SSD and adequate reserves therefore
have been established. All such returns and reports filed on or prior to the
date hereof have been properly prepared and are true, correct (and to the extent
such returns reflect judgments made by SSD such judgments were reasonable under
the circumstances) and complete in all material respects. Except as indicated in
the Disclosure Schedule, no extension for the filing of any such return or
report is currently in effect. Except as indicated on the Disclosure Schedule,
no tax return or tax return liability of SSD has been audited or, presently
under audit. All taxes and any penalties, fines and interest which have been
asserted to be payable as a result of any audits have been paid. Except as
indicated on the Disclosure Schedule, SSD has not given or been requested to
give waivers of any statute of limitations relating to the payment of any Taxes
(or any related penalties, fines and interest). There are no claims pending for
past due Taxes. Except as indicated on the Disclosure Statement, all payments
for withholding taxes, unemployment insurance and other amounts required to be
paid for periods prior to the date hereof to any governmental authority in
respect of employment obligations of SSD have been paid or shall be paid prior
to the Closing and have been duly provided for on the books and records of SSD
and in the SSD Financial Statements.
 
 
7

--------------------------------------------------------------------------------


 
3.6           Financial Statements.  Schedule B to this Agreement, includes
copies of the (i) audited financials of SSD at December 31, 2006 and 2007, (the
“SSD Financial Statements”). The Financial Statements, together with the notes
thereto, have been prepared in accordance with U.S. generally accepted
accounting principles applied on a basis consistent throughout all periods
presented. The Financial Statements present fairly the financial position of SSD
as of the dates and for the periods indicated. The books of account and other
financial records of SSD have been maintained in accordance with good business
practices.
 
3.7           Compliance with Law. SSD is conducting their respective businesses
in material compliance with all applicable law, ordinance, rule, regulation,
court or administrative order, decree or process, or any requirement of
insurance carriers material to its business. SSD has not received any notice of
violation or claimed violation of any such law, ordinance, rule, regulation,
order, decree, process or requirement.
 
3.8           Litigation:
 
(a)           There is no claim, dispute, action, suit, proceeding or
investigation pending or threatened, against or affecting SSD  challenging the
validity or propriety of the transactions contemplated by this Agreement, at law
or in equity or admiralty or before any federal, state, local, foreign or other
governmental authority, board, agency, commission or instrumentality, has any
such claim, dispute, action, suit, proceeding or investigation been pending or
threatened, during the 12-month period preceding the date hereof;
 
(b)           There is no outstanding judgment, order, writ, ruling, injunction,
stipulation or decree of any court, arbitrator or federal, state, local, foreign
or other governmental authority, board, agency, commission or instrumentality,
against or materially affecting SSD; and
 
(c)           SSD  has not received any written or verbal inquiry from any
federal, state, local, foreign or other governmental authority, board, agency,
commission or instrumentality concerning the possible violation of any law, rule
or regulation or any matter disclosed in respect of its business.
 
3.9           Consents.  The execution, delivery and performance by SSD of this
Agreement and the consummation by SSD of the transac­tions contemplated hereby
do not require any consent that has not been received prior to the date hereof,
except as disclosed in Section 7.1.
 
3.10           Books and Records.  SSD's books and records are and have been
properly prepared and maintained in form and substance adequate for preparing
audited financial statements in accordance with generally accepted accounting
prin­ciples, and fairly and accurately reflect all of SSD's assets, obligations
and ac­cruals, and all transactions (normally reflected in books and records in
accordance with generally ac­cepted accounting prin­ciples) to which SSD is or
was a party or by which SSD or any of its assets are or were affected.
 
 
8

--------------------------------------------------------------------------------


 
3.11           Other Liabilities.  No claim of breach of contract, tort
liability or other claim (whether arising from SSD's business operations or
otherwise), contingent or otherwise, has been asserted or threatened against
SSD­ nor, to the best of SSD's knowledge, is capable of being asserted by any
employee, creditor, claimant or other person against SSD.  No state of facts
exists or has existed, nor has any event occurred, which could give rise to the
assertion of any such claim by any person.
 
3.12           Conduct Since Date of Balance Sheet.  Except as otherwise set
forth herein, none of the following has occurred since the date of the Balance
Sheet:
 
(a)           Any material adverse change in the financial con­dition,
obligations, capitalization, business, prospects or operations of SSD, nor are
there any circumstances known to SSD which might result in such a material
adverse change or such an effect;
 
(b)           Any increase of indebtedness of SSD other than in the ordinary
course of business;
 
(c)           Any settlement or other resolution of any dispute or proceeding
other than in the ordinary course of business;
 
(d)           Any obligation incurred by SSD other than in the ordinary course
of business;
 
(f)           Any payment, discharge or satisfaction of any obligation or
judgment, other than in the ordinary course of busi­ness; or
 
(g)           Any agreement obligating SSD to do or take any of the actions
referred to in this Section outside the ordinary course of business.
 
3.13           Consents.  The execution, delivery and performance by SSD of this
Agreement and the consummation by SSD­ of the transac­tions contemplated hereby
do not require any consent that has not been received prior to the date hereof.
 
3.14           Judgments.  There is no outstanding judgment against SSD which
would give rise to any right of in­demnification on the part of any current or
former shareholder, partner, director, officer, employee or agent of SSD, or any
heir or personal representative thereof, against SSD­ or any successor to the
business of SSD.
 
3.15           Full Disclosure.  All the representations and warran­ties made by
SSD herein or in any Schedule hereto, and all of the state­ments, documents or
other information pertaining to the transac­tion contemplated herein made or
given by SSD­, its agents or representatives are complete and accurate, and do
not omit any in­formation required to make the statements and information
provided, in light of the transaction con­templated herein, non-misleading,
accurate and meaningful.
 
ARTICLE IV
 
REPRESENTATION AND WARRANTIES OF THE SHAREHOLDERS
 
Each Shareholder for himself, herself or itself only, and not with respect to
any other Shareholder, hereby severally represents and warrants to the Company
that now and/or as of the Closing:
 
 
9

--------------------------------------------------------------------------------


 
4.1    Title to Shares. Each of the Shareholders is the legal and beneficial
owner of the SSD Shares to be transferred to the Company by such
Shareholders.  Upon consummation of the exchange contemplated herein, the
Company will acquire from each of the Shareholders good and marketable title to
the SSD Shares, free and clear of all liens excepting only such restrictions
upon future transfers by the Company, if any, as may be imposed by applicable
law.
 
4.2    Due Authorization. Each of the Shareholders has all requisite power and
authority to execute and deliver this Agreement, and to consummate the
transactions contemplated hereby and thereby. This Agreement constitutes the
valid and binding obligation of each of the Shareholders, enforceable against
such Shareholders in accordance with its terms, except as may be affected by
bankruptcy, insolvency, moratoria or other similar laws affecting the
enforcement of creditors’ rights generally and subject to the qualification that
the availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefore may be brought.
 
4.3    Purchase for Investment.
 
(a) Each of the Shareholders is acquiring the Company Shares for investment for
each of the Shareholders’ own account and not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and such
Shareholders have no present intention of selling, granting any participation
in, or otherwise distributing the same. Each of the Shareholders further
represents that he, she or it does not have any contract, undertaking, agreement
or arrangement with any person to sell, transfer or grant participation to such
person or to any third person, with respect to any of the Company Shares.
 
(b) Each of the Shareholders understands that the Company Shares are not
registered under the Securities Act on the ground that the sale and the issuance
of securities hereunder is exempt from registration under the Act pursuant to
Regulation D thereof, and that the Company’s reliance on such exemption is
predicated on each of the Shareholders’ representations set forth herein.
 
4.4    Investment Experience. Each of the Shareholders acknowledges that he, she
or it can bear the economic risk of his or her investment, and has such
knowledge and experience in financial and business matters that he, she or it is
capable of evaluating the merits and risks of the investment in the Company
Shares.
 
4.5    Information. Each of the Shareholders has carefully reviewed such
information as such Shareholders deemed necessary to evaluate an investment in
the Company Shares. To the full satisfaction of each of the Shareholders, he,
she or it has been furnished all materials that he, she or it has requested
relating to the Company and the issuance of the Company Shares hereunder, and
each Shareholder has been afforded the opportunity to ask questions of
representatives of the Company to obtain any information necessary to verify the
accuracy of any representations or information made or given to the
Shareholders. Notwithstanding the foregoing, nothing herein shall derogate from
or otherwise modify the representations and warranties of the Company set forth
in this Agreement, on which the Shareholders has relied in making an exchange of
the SSD Shares for the Company Shares.
 
 
10

--------------------------------------------------------------------------------


 
4.6    Restricted Securities. Each of the Shareholders understands that the
Company Shares may not be sold, transferred, or otherwise disposed of without
registration under the Act or an exemption therefrom, and that in the absence of
an effective registration statement covering the Company Shares or any available
exemption from registration under the Act, the Company Shares must be held
indefinitely. Each of the Shareholders is aware that the Company Shares may not
be sold pursuant to Rule 144 promulgated under the Securities Act unless all of
the conditions of that Rule are met. Among the conditions for use of Rule 144
may be the availability of current information to the public about the Company.
 
4.7    Exempt Issuance.  Each of the Shareholders acknowledges that he, she or
it must assure the Company that the offer and sale of the Company Shares to such
Shareholder qualifies for an exemption from the registration requirements
imposed by the Securities Act and from applicable securities laws of any state
of the United States.  Each of the Shareholders agrees that he meets the
criteria established in one or more of subsections (a) or (b), below.
 
(a) Accredited Investor, Section 4(2) of the Securities Act and/or Rule 506 of
Regulation D.  The Shareholder qualifies as an “accredited investor”, as that
term is defined in Rule 501 of Regulation D, promulgated under the Securities
Act.
 
(b) Offshore Investor, Rule 903 of Regulation S.  The Shareholder is not a U.S.
Person, as defined in Rule 901 of Regulation S, promulgated under the Securities
Act, and the Shareholder, severally but not jointly, represents and warrants to
the Company that:
 
(i) The Shareholder is not acquiring the Company Shares as a result of, and such
Shareholder covenants that he, she or it will not engage in any “directed
selling efforts” (as defined in Regulation S under the Securities Act) in the
United States in respect of the Company Shares which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of any of the Company Shares;
 
(ii) The Shareholder is not acquiring the Company Shares for the account or
benefit of, directly or indirectly, any U.S. Person;
 
ARTICLE V
 
COVENANTS
 
5.1    Further Assurances. Each of the Parties shall use its reasonable
commercial efforts to proceed promptly with the transactions contemplated
herein, to fulfill the conditions precedent for such party’s benefit or to cause
the same to be fulfilled and to execute such further documents and other papers
and perform such further acts as may be reasonably required or desirable to
carry out the provisions of this Agreement and to consummate the transactions
contemplated herein.
 
 
11

--------------------------------------------------------------------------------


 
 
ARTICLE VI
 
DELIVERIES
 
6.1    Items to be delivered to SSD and/or the Shareholders prior to or at
Closing by the Company:
 
(a) all applicable schedules hereto;
 
(b) certificates representing shares of the Company Shares issued in the
denominations as set forth opposite the name of the Shareholders and/or its
designees on Schedule A to this Agreement;
 
(c)           any other document reasonably requested by the Shareholders that
it deems necessary for the consummation of this transaction.
 
6.2           Items to be delivered to the Company prior to or at Closing by SSD
and the Shareholders:
 
(a)      SSD shall deliver or assign to the Company the SSD proof of share
ownership by the respective shareholders listed on Schedule A issued by SSD, and
execute and deliver the applicable documents of conveyance and assignment of
title;
 
(b)           a resolution that grants authority to the person or entity
executing this Agreement on behalf of SSD to enter into the agreement and bind
SSD to the terms and conditions of this Agreement;
 
(c)           an agreement from each Shareholder surrendering his or her shares;
 
(d)           a copy of a consent of SSD’s  Board of Directors authorizing SSD
to take the necessary steps toward Closing the transaction described by this
Agreement in the form set forth in Schedule B;
 
(e)           such other documents, instruments or certificates as shall be
reasonably requested by the Company or its counsel.
 
ARTICLE VII
 
CONDITIONS PRECEDENT
 
7.1    Conditions Precedent to Closing.  The obligations of the Parties under
this Agreement shall be and are subject to fulfillment, prior to the Effective
Time of this Agreement, of each of the following conditions:
 
(a) That each of the representations and warranties of the Parties contained
herein shall be true and correct at the time of the Closing date as if such
representations and warranties were made at such time except for changes
permitted or contemplated by this Agreement;
 
(b) That the Parties shall have performed or complied with all agreements, terms
and conditions required by this Agreement to be performed or complied with by
them prior to or at the time of the Closing;
 
 
12

--------------------------------------------------------------------------------


 
 
(c)           The Company shall have received all of the shareholder and other
third party consents, approvals and authorizations necessary to consummate the
transactions contemplated by this Agreement;
 
(d)           No litigation shall have been in­stituted on or before the time of
the Closing by any person, the result of which did or could prevent or make
illegal the consummation of the transaction contemplated by this Agree­ment, or
which had or could have a material adverse effect on the busi­ness of any of the
Parties.
 
(j)           SSD and the Shareholders shall have received all of the
shareholder and other third party consents, approvals and authorizations
necessary to consummate the transactions contemplated by this Agreement; and
 
(k)           The Shareholders shall have delivered to the Company the share
certificates and duly executed stock powers from the Shareholders transferring
the SSD Shares to the Company.
 
ARTICLE VIII
 
INDEMNIFICATION
 
8.1    Indemnity of the Company. The Company agrees as to defend, indemnify and
hold harmless the Shareholders from and against, and to reimburse the
Shareholders with respect to, all liabilities, losses, costs and expenses,
including, without limitation, reasonable attorneys’ fees and disbursements
(collectively the “Losses”) asserted against or incurred by the Shareholders by
reason of, arising out of, or in connection with any material breach of any
representation or warranty contained in this Agreement made by the Company or in
any document or certificate delivered by the Company pursuant to the provisions
of this Agreement or in connection with the transactions contemplated thereby.
 
8.2    Indemnity of the Shareholders. The Shareholders, joint and severally,
agree to defend, indemnify and hold harmless the Company from and against, and
to reimburse the Company with respect to, all losses, including, without
limitation, reasonable attorneys’ fees and disbursements, asserted against or
incurred by the Company by reason of, arising out of, or in connection with any
material breach of any representation or warranty contained in this Agreement
and made by the Shareholders or in any document or certificate delivered by the
Shareholders pursuant to the provisions of this Agreement or in connection with
the transactions contemplated thereby, it being understood that the Shareholders
shall have responsibility hereunder only for the representations and warranties
made by the Shareholders.
 
8.3    Indemnification Procedure. A party (an “Indemnified Party”) seeking
indemnification shall give prompt notice to the other party (the “Indemnifying
Party”) of any claim for indemnification arising under this Article VIII. The
Indemnifying Party shall have the right to assume and to control the defense of
any such claim with counsel reasonably acceptable to such Indemnified Party, at
the Indemnifying Party’s own cost and expense, including the cost and expense of
reasonable attorneys’ fees and disbursements in connection with such defense, in
which event the Indemnifying Party shall not be obligated to pay the fees and
disbursements of separate counsel for such in such action. In the event,
however, that such Indemnified Party’s legal counsel shall determine that
defenses may be available to such Indemnified Party that are different from or
in addition to those available to the Indemnifying Party, in that there could
reasonably be expected to be a conflict of interest if such Indemnifying Party
and the Indemnified Party have common counsel in any such proceeding, or if the
Indemnified Party has not assumed the defense of the action or proceedings, then
such Indemnifying Party may employ separate counsel to represent or defend such
Indemnified Party, and the Indemnifying Party shall pay the reasonable fees and
disbursements of counsel for such Indemnified Party. No settlement of any such
claim or payment in connection with any such settlement shall be made without
the prior consent of the Indemnifying Parry which consent shall not be
unreasonably withheld.
 
 
13

--------------------------------------------------------------------------------


 
 
ARTICLE IX
 
TERMINATION
 
9.1    Termination. This Agreement may be terminated at any time before or, at
Closing, by:
 
(a) The mutual agreement of the Parties;
 
(b) Either the Company or SSD, but not by a Shareholder if-
 
(i) Any provision of this Agreement applicable to a party shall be materially
untrue or fail to be accomplished; or
 
(ii) Any legal proceeding shall have been instituted or shall be imminently
threatening to delay, restrain or prevent the consummation of this Agreement;
 
(c) Upon termination of this Agreement for any reason, in accordance with the
terms and conditions set forth in this paragraph, each said party shall bear all
costs and expenses as each party has incurred.
 
ARTICLE X
 
MISCELLANEOUS
 
10.1    Survival of Representations, Warranties and Agreements. Each of the
parties hereto is executing and carrying out the provisions of this Agreement in
reliance upon the representations, warranties and covenants and agreements
contained in this agreement or at the closing of the transactions herein
provided for and not upon any investigation which it might have made or any
representations, warranty, agreement, promise or information, written or oral,
made by the other party or any other person other than as specifically set forth
herein.  Except as specifically set forth in this Agreement, representations and
warranties and statements made by a party to in this Agreement or in any
document or certificate delivered pursuant hereto shall not survive the Closing
Date, and no claims made by virtue of such representations, warranties,
agreements and covenants shall be made or commenced by any party hereto from and
after the Closing Date.  Each warranty and representation made by a party in
this Agreement or pursuant hereto is independent of all other warranties and
representations made by the same party in this Agreement or pursuant hereto
(whether or not covering identical, related or similar matters) and must be
independently and separately satisfied.  Exceptions or qualifications to any
such warranty or representation shall not be construed as exceptions or
qualifications to any other warranty or representa­tion.
 
 
14

--------------------------------------------------------------------------------


 
10.2    Further Assurances . If, at any time after the Closing, the parties
shall consider or be advised that any further deeds, assignments or assurances
in law or that any other things are necessary, desirable or proper to complete
the share exchange in accordance with the terms of this agreement or to vest,
perfect or confirm, of record or otherwise, the title to any property or rights
of the parties hereto, the Parties agree that their proper officers and
directors shall execute and deliver all such proper deeds, assignments and
assurances in law and do all things necessary, desirable or proper to vest,
perfect or confirm title to such property or rights and otherwise to carry out
the purpose of this Agreement, and that the proper officers and directors the
parties are fully authorized to take any and all such action.
 
10.3    Noticev. All communications, notices, requests, consents or demands
given or required under this Agreement shall be in writing and shall be deemed
to have been duly given when delivered to, or received by prepaid registered or
certified mail or recognized overnight courier addressed to, or upon receipt of
a facsimile sent to, the party for whom intended, as follows, or to such other
address or facsimile number as may be furnished by such party by notice in the
manner provided herein:
 
          If to the Shareholders and SSD:
 
Studio Store Direct, Inc.
374 Poli Street, Suite 205
Ventura, CA 93001
 
        With a copy to:
 
         If to the Company:
 
Red Rock Pictures Holdings, Inc.
8228 Sunset Boulevard, 3rd Floor
Los Angeles, California 90046
 
With a copy to:
 
Anslow & Jaclin, LLP
Attn: Richard I. Anslow
195 Route 9 South, Suite 204
Manalapan, NJ 07726
 
 
10.4    Entire Agreement. This Agreement, the Disclosure Schedules and any
instruments and agreements to be executed pursuant to this Agreement, sets forth
the entire understanding of the parties hereto with respect to its subject
matter, merges and supersedes all prior and contemporaneous understandings with
respect to its subject matter and may not be waived or modified, in whole or in
part, except by a writing signed by each of the parties hereto. No waiver of any
provision of this Agreement in any instance shall be deemed to be a waiver of
the same or any other provision in any other instance. Failure of any party to
enforce any provision of this Agreement shall not be construed as a waiver of
its rights under such provision.
 
 
15

--------------------------------------------------------------------------------


 
10.5    Successors and Assigns. This Agreement shall be binding upon,
enforceable against and inure to the benefit of, the parties hereto and their
respective heirs, administrators, executors, personal representatives,
successors and assigns, and nothing herein is intended to confer any right,
remedy or benefit upon any other person. This Agreement may not be assigned by
any party hereto except with the prior written consent of the other parties,
which consent shall not be unreasonably withheld.
 
10.6     Governing Law. This Agreement shall in all respects be governed by and
construed in accordance with the laws of the State of California as applicable
to agreements made and fully to be performed in such state, without giving
effect to conflicts of law principles.
 
10.7    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
10.8    Construction. Headings contained in this Agreement are for convenience
only and shall not be used in the interpretation of this Agreement. References
herein to Articles, Sections and Schedules are to the articles, sections and
schedules, respectively, of this Agreement. The Disclosure Schedule is hereby
incorporated herein by reference and made a part of this Agreement. As used
herein, the singular includes the plural, and the masculine, feminine and neuter
gender each includes the others where the context so indicates.
 
10.9    Severability. If any provision of this Agreement is held to be invalid
or unenforceable by a court of competent jurisdiction, this Agreement shall be
interpreted and enforceable as if such provision were severed or limited, but
only to the extent necessary to render such provision and this Agreement
enforceable.
 
11.11    Litigation.  If any party hereto is required to engage in litigation or
arbitration against any other party hereto, either as plaintiff or as defendant,
in order to enforce or defend any of its or his rights under this Agreement, and
such litiga­tion results in a final judgment in favor of such party (the
"Prevailing Party"), then the party or parties against whom said final judgment
is obtained shall reimburse the Prevailing Party for all direct, indirect or
incidental expenses incurred by the Prevailing Party in so enforcing or
defending its or his rights hereunder, including, but not limited to, all
attorneys' fees, paralegals' fees, court costs and other ex­penses incurred
throughout all negotiations, trials or appeals under­taken in order to enforce
the Prevailing Party's rights hereunder.
 
 
16

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first set forth above.
 
Red Rock Pictures Holdings, Inc.
 
 
By:_____________________________
Name: Robert Levy
Title: President, Chief Executive Officer
 
 
 Studio Store Direct, Inc.
 
 
By:_____________________________
Name: Reno R. Rolle
Title: Chief Executive Officer
 


 
 
 
 
[SIGNATURE PAGES FOR SHAREHOLDERS FOLLOW]
 
 
17

--------------------------------------------------------------------------------


 
 
 
STUDIO STORE DIRECT, INC.
 
 SHAREHOLDERS’ SIGNATURE PAGE TO
 
SHARE EXCHANGE AGREEMENT
 
Dated: May___, 2008
 
                                              Red Rock Pictures Holdings, Inc.,
Studio Store Direct, Inc., and
the Shareholders of Studio Store Direct, Inc.
 
           The undersigned Shareholder hereby executes and delivers the Share
Exchange Agreement (the “Agreement”) to which this Signature Page is attached,
which, together with all counterparts of the Agreement and Signature Pages of
the other parties named in said Agreement, shall constitute one and the same
document in accordance with the terms of the Agreement.
 
 
 

 
 (Signature)
   
  (Type or print name)
   
 (Type or print name as it should appear on certificate, if different) 
   

 Address:            Telephone: (        
)                                                    Facsimile: (         )    

 
 
 
Number of SSD Shares
Held:                                                                                     
 
 
 
18

--------------------------------------------------------------------------------


 
SCHEDULE A
SSD Capital Ownership Schedule
 
 
 
Name
Number of RRPH Common to be Issued
   
1. Reno Rolle and Lynn Rolle
5,645,200
2. Daniel Laikin
1,860,000
3. Christopher Williams
980,100
4. Marc Sperling
956,000
5. Anthony Sullivan and Randi Sullivan
696,300
6. Robert Rosenblatt and Elizabeth Sullivan
696,300
7. Bill Gladstone
166,100
TOTAL
11,000,000

 
 
 
19

--------------------------------------------------------------------------------


 
 
SCHEDULE B
SSD ASSETS AND LIABILITIES (FINANCIAL STMTS)

